Case 2:18-cv-11920-MCA-MAH Document 12 Filed 01/09/19 Page 1 of 1 PagelD: 86
RECEIVED IN THE CHAMBERS OF
Attention: Hon. Madeline Cox Arleo JAN 09 2019
United States District Court HON. MADELINE COX ARLEO
Martin Luther King Building & U.S. Courthouse

50 Walnut Street Room 4015
Newark, NJ 07101

In Reference To: Googlebyte v. New York Jets, LLC;
’ Civ. Action No. 2:18-cv-11920 (MCA)(MAH)

Dear Hon. Madeline Cox Arleo,
I, Andrew K. Bonner Jr. the Plaintiff and CEO/Owner of Googlebyte am writing this

letter as I was advised to do by the court clerk’s office. I was told by a court clerk that if I needed
to communicate anything else about the rescheduling I asked for in a previous document, I
should put it in writing. In my previous document I asked for a postponement of the motion
scheduled for January 22, 2019. I must communicate in this letter that a rescheduling of the
motion cannot be on a few certain dates of which I will be doing very important testing. I am
asking that a rescheduling of the Defendant’s motion please not be scheduled for March 19®,
March 20", or March 21" of 2019. I hope that the court can please understand that the
rescheduling of the Defendant’s motion which was scheduled for January 22, 2019 cannot be
rescheduled to March 19", March 20", or March 21 of 2019 because plaintiff is unable to
appear on those dates. Plaintiff is respectfully asking that the court take into account Plaintiffs
personal schedule conditions when rescheduling the motion that was supposed to be on January

22, 2019 at 10:00 am. Plaintiff respectfully submits this to the court in good faith.
” Respectfully,

Andrew K. Bonner Jr. CEO/Owner of Googlebyte
